DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-17 in the reply filed on December 14, 2020 is acknowledged.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a measurement system’ in claims 1 and 14
-‘a processing unit’ in claims 1 and 14
-‘an injection device’ in claim 8
-‘a substance extraction device’ in claim 9
-‘a tissue treatment device’ in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measured electrical response" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the term ‘extreme’ which is a relative term and makes the claim unclear as to what the degree of what is to be considered ‘extreme’.
Claim 4 recites the limitation "the surface area" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the presence and concentration" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites ‘an agent’ and is dependent back to claim 7 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 9 recites ‘a substance’ and is dependent back to claim 7 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 14 recites the limitation "the human or animal body" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the body" in Lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lele (US Patent No. 4960109).
Regarding claim 1, Lele teaches a needle probe for sensing compositional information (Abstract), comprising: 
a needle having a tip region (Figures 2A-2B; Column 4, Lines 64-65); 
a resistive element (32 or 34) attached to the needle at the tip region (Figures 2A-2B; Column 5, Lines 38-42); 
a measurement system (part of element 4) configured to 1) drive an electrical current through the resistive element to apply heating to the resistive element (Column 5, Lines 42-45), and 2) measure an electrical response of the resistive element to the heating (Column 5, Lines 42-45); and 
a processing unit (part of element 4) configured to analyse the measured electrical response of the resistive element to the heating to determine compositional information about material in contact with the tip region (Column 6, Lines 33-48)
Regarding claim 2, Lele teaches wherein: the tip region comprises a side surface encircling a longitudinal axis of the needle and an end surface at an extreme distal end of the 
Regarding claim 3, Lele teaches wherein: the tip region comprises a side surface encircling a longitudinal axis of the needle and an end surface at an extreme distal end of the needle, the longitudinal axis passing through the end surface; and the resistive element is attached to the side surface (Figures 2A-2B; Column 5, Lines 12-26).
Regarding claim 4, Lele teaches wherein the resistive element is mounted on a substrate in such a way that at least 10% of the surface area of the resistive element is in contact with the substrate, optionally via a support material encapsulating the resistive element (Figures 2A-2B; Column 5, Lines 12-26; examiner notes the optionally language is not required).
Regarding claim 5, Lele teaches wherein the resistive element is a thin film resistive element having a first surface configured to face towards the material to be sensed and a second surface facing towards the substrate (Figures 2A-2B; Column 5, Lines 12-26).
Regarding claim 7, Lele teaches wherein: the needle comprises an internal lumen configured to allow injection of an agent to a target site through the needle or extraction of a substance from a target site through the needle (Column 4, Lines 63-65; hypodermic needle).
Regarding claim 14, Lele teaches a medical drain for insertion to a target site in the human or animal body (Abstract), comprising: 
a tube having a distal end and a proximal end, the tube being configured to allow material from the body to flow out of the body in use from the distal end at the target site to the proximal end outside of the body (Figures 2A-2B; Column 4, Lines 64-65; hypodermic needle)
a resistive element (32 or 34) attached to the tube (Figures 2A-2B; Column 5, Lines 38-42); 
a measurement system (part of element 4) configured to 1) drive an electrical current through the resistive element to apply heating to the resistive element (Column 5, Lines 42-45), 
a processing unit (part of element 4) configured to analyse the electrical response of the resistive element to determine compositional information about material in contact with the resistive element (Column 6, Lines 33-48).
Regarding claim 15, Lele teaches wherein the resistive element is positioned so as to be in thermal contact with material flowing through the tube (Figures 1 and 2A-2B).
Regarding claim 16, Lele teaches wherein the processing unit is configured to determine the compositional information a plurality of times and detect a change in the compositional information indicative of a medically relevant event at the distal end of the tube (Column 6, Lines 33-48; Column 7, Lines 54-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lele (US Patent No. 4960109) as applied to claims 1 and 7 above in view of Lee et al. (US 2014/0031758).
Regarding claim 8, Lele is silent on the injection device but does teach the use of a hypodermic needle (Column 4, Lines 63-65; hypodermic needle). Lee teaches a needle probe in combination with temperature sensing elements similar to the resistive elements used in Lele (See abstract) and Lee further comprising an injection device (100) configured to inject an agent (Paragraph 0060) through the needle (110). It would have been obvious to one of ordinary skill in the art to have modified Lele with Lee because it enables efficient treatment and significantly reduces potential harm due to drug abuse (Paragraph 0061 of Lee). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lele (US Patent No. 4960109) as applied to claims 1 and 7 above in view of Scherer et al. (US Patent No. 2562129)
Regarding claim 9, Lele is silent on the injection device but does teach the use of a hypodermic needle (Column 4, Lines 63-65; hypodermic needle). Scherer teaches a system that can be used in conjunction with hypodermic needles and further comprising a substance extraction device configured to extract a substance through the needle (Column 5, Lines 7-16). It would have been obvious to one of ordinary skill in the art to have modified Lele with Scherer because aids in determining correct injection sites (Column 5, Lines 7-16 of Scherer).
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lele (US Patent No. 4960109) in view of Balbierz et al. (US 2002/0026188)
Regarding claim 10, Lele teaches an apparatus for sensing compositional information about tissue in the human or animal body (Abstract), comprising: 
Lele is silent on an insertion device.

Lele teaches the needle probe of claim 1 (see rejection of claim 1 above) and Balbierz teaches wherein the needle thereof is positioned within the first lumen and the needle probe is configured such that the tip region can be brought into contact with tissue at a distal end of the insertion device (Figures 1-2 and 4; Paragraphs 0047, 0082, 0087-0088, and 0096-0098; ‘needle; provides access to a ‘target tissue site’).
It would have been obvious to one of ordinary skill in the art to have modified Lele with Balbierz because Balbierz teaches introducer/insertion devices as being known in the art (Paragraph 0082) and it allows for configured for aspiration (including the aspiration of tissue), and the delivery of cooling, electrolytic, irrigation, polymer and other fluids (both liquid and gas) that can be used for treatment (Paragraph 0087 of Balbierz).
Regarding claim 11, Lele is silent on the tissue treatment device. Balbierz teaches further comprising a tissue treatment device for treating tissue in a region adjacent to the distal end of the insertion device (Paragraphs 0087-0088 and 0096-0098; such as fluid delivery devices which can be connected to any of the lumens which would be able to treat tissue in a region adjacent to the distal end of the device). It would have been obvious to one of ordinary skill in the art to have modified Lele with Balbierz because Balbierz teaches introducer/insertion devices as being known in the art (Paragraph 0082) and it allows for configured for aspiration (including the aspiration of tissue), and the delivery of cooling, electrolytic, irrigation, polymer and other fluids (both liquid and gas) that can be used for treatment (Paragraph 0087 of Balbierz).
Regarding claim 12, Lele is silent on the tissue treatment device. Balbierz teaches wherein the tissue treatment device is configured to access the region adjacent to the distal end through the first lumen (Paragraphs 0087-0088 and 0096-0098; such as fluid delivery devices which can be connected to any of the lumens of the device). It would have been obvious to one 
Regarding claim 13, Lele is silent on the tissue treatment device. Balbierz teaches wherein the tissue treatment device is configured to access the region adjacent to the distal end through a second lumen in the insertion device (Paragraphs 0087-0088 and 0096-0098; such as fluid delivery devices which can be connected to any of the lumens of the device). It would have been obvious to one of ordinary skill in the art to have modified Lele with Balbierz because Balbierz teaches introducer/insertion devices as being known in the art (Paragraph 0082) and it allows for configured for aspiration (including the aspiration of tissue), and the delivery of cooling, electrolytic, irrigation, polymer and other fluids (both liquid and gas) that can be used for treatment (Paragraph 0087 of Balbierz).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lele (US Patent No. 4960109) as applied to claims 14 and 16 above in view of Rensen et al. (US 2011/0245713).
Regarding claim 17, Lele is silent on the specifically claimed medically relevant events. Rensen teaches a probe with the ability to apply electrical voltage to provide heating to a resistive element and measuring the responses (Paragraph 0028) and wherein the medically relevant event comprises one or more of the following: a leak of faecal matter from a repaired portion of bowel; inflammation; and infection (Paragraph 0009). It would have been obvious to one of ordinary skill in the art to have modified Lele with Rensen because it allows for accurate, reliable and/or fast measurement of one or more temperature data types such as temperature gradients, thermal conductivity and thermal capacity (Paragraph 0005 of Rensen) and improves localization to specific inflamed areas (Paragraph 0002 of Rensen).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791